Citation Nr: 1700422	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 1983.  The Veteran died in May 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued October 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2016 statement, the appellant's representative requested that the appellant's case be advanced on the Board's docket due to her serious illness and severe financial hardship.  The Board finds this to be a motion for advancement on the docket and finds the stated reasons, taken as a whole, sufficient, and the Board grants the motion to advance the case on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The appellant seeks to establish entitlement to service connection for the Veteran's cause of death.  The Veteran's death certificate lists cause of death as esophageal cancer, prostate cancer, bladder cancer, and laryngeal cancer.  The appellant primarily claims that the Veteran's cancer was due to herbicide exposure in service.  See 38 C.F.R. § 3.309(e) (listing prostate cancer and laryngeal cancer as diseases presumptively due to herbicide exposure); see also September 2010 Private Physician's Letter (stating that the fact that the Veteran had cancer in multiple systems "is highly suspicious that Agent Orange was a causative factor") and October 2016 Veteran's Nephew T.S.'s Statement (indicating the Veteran died from Agent Orange exposure).  The appellant alleges that the Veteran was exposed to herbicides during service in Thailand and Vietnam during the Vietnam War.  

The Veteran's service personnel records show that he served at the U-Tapao Royal Thai Air Force Base in Thailand from October 1969 to October 1970.  The appellant reports that the Veteran was exposed to herbicides in his role as an aircraft mechanic at the base.  She believes he was exposed to herbicides while working on and around the aircraft and systems that deployed the herbicides, and that he was secondarily exposed from the herbicides sprayed on the fenced-in perimeters around the base.  The Veteran's nephew also reported that the Veteran was exposed to herbicides while working on the aircraft hydraulic system that sprayed herbicide from the aircraft and from the herbicides sprayed around the base perimeter.  See October 2016 Veteran's Nephew C.W.'s Statement.

As to Vietnam, the appellant asserts that the Veteran was "in and out of Vietnam several times" keeping the aircraft flying in his role as an aircraft mechanic.  See December 2012 Appellant's Statement.  The Veteran's daughter also submitted a statement indicating that the Veteran served in Vietnam.  See October 2016 Veteran's Daughter's Statement.  The Veteran's DD 214 and service records do not show service in Vietnam.  The appellant's representative asserted that many service members not stationed in country in Vietnam, but in the surrounding countries, often went into Vietnam without permanent and/or temporary duty orders, and therefore do not have records showing Vietnam service in their personnel files.  See Appellant's December 2012 VA Form 646.

The Board finds that remand is appropriate in order to obtain additional information regarding the nature and location of the Veteran's service.  

Initially, the RO should provide the appellant, and the Veteran's other family members, an opportunity to provide additional detail regarding the Veteran's claimed herbicide exposure.  The Board notes that additional information regarding how the Veteran's family members acquired knowledge of the Veteran's claimed herbicide exposure would be helpful, in addition to information regarding the timing (dates) and reason (types of activities performed) for the claimed trips to Vietnam, and how the Veteran was reportedly exposed to herbicides sprayed around the perimeter at the U-Tapao base.

Additionally, the RO should submit a request through the Personnel Information Exchange System (PIES) using request code O50, to ensure the Veteran's personnel file is complete and includes any temporary duty orders and work performance reviews.  See VA's Adjudication Procedures Manual, M21-1 at IV.ii.1.H.1.h.  If the appellant or other family members provide additional information, the RO should conduct any appropriate follow up.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant, and the Veteran's other family members, an opportunity to provide additional detail regarding the Veteran's claimed herbicide exposure.  

Specifically inform the appellant that additional information regarding how the Veteran's family members acquired knowledge of the Veteran's claimed herbicide exposure would be helpful in adjudicating this matter, in addition to information regarding the timing (approximate dates) and reason (types of activities performed) for the claimed trips to Vietnam, and how the Veteran was reportedly exposed to herbicides sprayed around the perimeter at the U-Tapao base.  This additional detail is required to access the circumstances of the Veteran's visits to Vietnam and his on-base exposure to herbicides while stationed in Thailand.

2.  Conduct a search using PIES request code O50, and obtain the Veteran's complete personnel file, to include any temporary duty orders and work performance reviews.  The Veteran served on active duty for over 20 years and the current record (201 file) is sparse.

3.  Obtain a map of the U-Tapao AFB which shows the perimeters of the base as well as the airfield, flight line, and living quarters for personnel who worked on the base around the time period of approximately October 1969 to October 1970. 

4.  After completing the above, and any other development as may be indicated by any response received, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

